       Case 1:18-cv-04921-PGG-KHP Document 84 Filed 12/14/18 Page 1 of 25



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                            12-14-2018
SPARROW FUND MANAGEMENT LP,

                                                Plaintiff,           REPORT AND
                                                                     RECOMMENDATION AND
-against-
                                                                     ORDER
MIMEDX GROUP, INC., PARKER H. “PETE” PETIT,                          18-CV-4921 (PGG) (KHP)
AND JOHN DOES 1-10

                                                 Defendants.
-----------------------------------------------------------------X

TO: THE HONORABLE PAUL G. GARDEPHE, UNITED STATES DISTRICT JUDGE
FROM: KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         Continuing a longstanding dispute, Sparrow Fund Management LP (“Sparrow”), a New

York-based hedge fund, filed the instant action against MiMedx Group, Inc. (“MiMedx”), a

biopharmaceutical company with its principal place of business in Georgia, and its former Chief

Executive Officer (“CEO”) Parker H. Petit, as well as several John Does (the “John Doe

Defendants”). Sparrow’s claims arise out of an earlier lawsuit filed in this Court by MiMedx

against Sparrow and others.1 In that case, MiMedx claimed that Sparrow and others who held

short positions in MiMedx stock published false and defamatory accusations that MiMedx

engaged in channel-stuffing to inflate its sales revenues and earnings figures. MiMedx alleged

the purpose of the defamation was profit: to harm the company’s value and drive the stock

price down, which advantaged short sellers. Sparrow vehemently denied MiMedx’s allegations

and ultimately won dismissal of the claims against it.




1
  See MiMedx Group, Inc. et al. v. Sparrow Fund Management LLP et al., 1:17-cv-07568-PGG-KHP (S.D.N.Y. 2017)
(the “MiMedx Action”).


                                                              1
     Case 1:18-cv-04921-PGG-KHP Document 84 Filed 12/14/18 Page 2 of 25



       Sparrow now makes the inverse claim, alleging that MiMedx and Petit defamed it

throughout the course of the MiMedx Action by making false statements in pleadings, on

MiMedx’s website and elsewhere suggesting that Sparrow was involved in illegal market

manipulation. Sparrow also claims that MiMedx and Petit conspired with anonymous bloggers

and tweeters (the John Doe Defendants) to spread this false narrative through the ethersphere.

       Before this Court are MiMedx and Petit’s motion to dismiss for failure to state a claim

pursuant to Federal Rule of Civil Procedure Rule 12(b)(6) (Doc. No. 44); Petit’s motion to dismiss

for lack of personal jurisdiction (Doc. No. 46); and Sparrow’s two motions for expedited

discovery to help it learn the identity of the John Doe Defendants. (Doc. Nos. 15, 24.)

       For the reasons set forth below, this Court recommends that Defendants’ motions to

dismiss be GRANTED in part without prejudice and DENIED in part. Sparrow’s motions for

expedited discovery are hereby DENIED.

                                         BACKGROUND

       The MiMedx Action was commenced on October 4, 2017 against Sparrow, Viceroy

Research, and BR Dialectic Capital Management LLC and its principal John Fichthorn for

defamation and related torts. See MiMedx Action, ECF 1. The gravamen of the allegations in

that lawsuit against Sparrow was that Sparrow or one of its principals (Nathan Koppikar), using

the pseudonym Aurelius Value, defamed MiMedx in blog posts and tweets with the aim of

harming market confidence in MiMedx and bettering Sparrow’s short positions in MiMedx

stock. Sparrow denied that it was Aurelius Value and argued to this Court that MiMedx had

publicly recognized that it did not know who was behind Aurelius Value. See MiMedx Action,

                                                2
     Case 1:18-cv-04921-PGG-KHP Document 84 Filed 12/14/18 Page 3 of 25



ECF 55 at 6-7, ECF 56, Exs. B & C. Sparrow moved to dismiss the complaint in the MiMedx

Action. It also moved for sanctions against MiMedx under Rule 11 of the Federal Rules of Civil

Procedure. The Court granted Sparrow’s motion to dismiss but denied its motion for sanctions.

See MiMedx Group, Inc. v. Sparrow Fund Management LP, 17-cv-7568 (PGG) (KHP), 2018 WL

847014 (Jan. 12, 2018), adopted by 2018 WL 4735717 (Sept. 29, 2018). The MiMedx Action was

subsequently terminated in its entirety after MiMedx elected not to file an amended complaint.

See MiMedx Action, ECF 116, 117.

       On June 4, 2018, during the pendency of the MiMedx Action, Sparrow filed the

complaint (the “Complaint” or “Compl.,” Doc. No. 5) in the instant action. It claims that

MiMedx and/or Petit made defamatory statements about it in the MiMedx Action, in filings and

correspondence with the U.S. Securities and Exchange Commission (“SEC”), on the company

website, in press releases, news articles (and responses to those articles), in public conferences,

and in calls and meetings with investors. (Compl. ¶¶ 12-27.) The alleged defamation all relates

to the claims made by MiMedx in the MiMedx Action against Sparrow (and/or Aurelius Value)

and other investors who held short positions in MiMedx stock. Sparrow also claims that

MiMedx and Petit conspired with other unknown persons (i.e., the John Doe Defendants), who

defamed it on Twitter and in internet posts that were supportive of the MiMedx Action and

critical of Aurelius Value and/or Sparrow. (Compl. ¶¶ 28-39.)

       The defamatory statements attributed to MiMedx and Petit are:

   1. Statements made in MiMedx’s pleadings in the MiMedx Action, such as the allegation
      that Aurelius Value is one or more of Sparrow’s partners or employees and that “[i]n an
      all-out effort to ensure that they would profit from their negative investments,
      Defendants [including Sparrow] have maliciously disseminated materially false,
                                                3
 Case 1:18-cv-04921-PGG-KHP Document 84 Filed 12/14/18 Page 4 of 25



   misleading and defamatory statements about MiMedx and its employees to
   shareholders and the investing public, intending to fraudulently manipulate the market
   for MiMedx’s stock and to allow Defendants [including Sparrow] to reap enormous
   profits from the resulting price decline.” (Compl. ¶¶ 12, 14, 15, 16) (collectively,
   “Statement 1.”)

2. In an October 31, 2017 10-Q filing with the SEC, MiMedx disclosed the MiMedx Action
   and listed “Sparrow Fund Management LP, ‘a/k/a Aurelius Value’” as a defendant.
   (Compl. ¶ 13) (“Statement 2.”)

3. On or about October 4, 2017, Petit publicly stated with regard to the defendants in the
   MiMedx Action:

   “We contend that the defendants knowingly concocted and disseminated false
   statements against MiMedx and our employees to our shareholders, the investment
   community and the public at large. To manipulate the market and serve their financial
   interest in driving down the price of MiMedx stock, they made these misleading
   statements. In their baseless statements, they either purposely omitted facts or context
   favorable to MiMedx, made suggestions concerning the Company that ran counter to
   the facts known by the defendants, or refused to do any informational and fact-finding
   due diligence, but just published any information that supported their conspired short
   thesis.

   We believe these types of illegal short attacks are ultimately short term in nature when
   the fundamentals of a business such as MiMedx are strong. Eventually, the constant
   outstanding performance delivered by MiMedx cannot be ignored. Unfortunately, in
   the meantime, honest shareholders may be deceived and harmed by the loss of their
   investment value, while dishonest individuals and entities are able to profit through
   manipulation.” (Compl. ¶ 17) (“Statement 3.”)

4. On or about October 4, 2017, Bill Taylor, President and COO of MiMedx stated:

   “In our press release of September 29, 2017, we alerted our shareholders to the
   document we posted on the MiMedx website to expose the false and misleading
   information distributed by Viceroy Research and Aurelius Value. We encourage
   everyone to thoroughly read the document to gain the appropriate insight into the
   volume of misleading information, outright lies and libel against innocent individuals
   and the Company these organizations or persons have stooped to publish. In this
   document, we have posted numerous examples that easily discredit their statements.”
   (Compl. ¶ 18) (“Statement 4.”)



                                           4
  Case 1:18-cv-04921-PGG-KHP Document 84 Filed 12/14/18 Page 5 of 25



5. On or about October 17, 2017, MiMedx issued a press release accusing “short sellers of
   impersonating Pete Petit and sending out fake emails on his behalf” and described such
   actions as “a crime.” (Compl. ¶ 19.) Petit commented publicly on this press release by
   stating: “[w]e believe this activity is related to the recent short seller attacks on the
   Company. This particular group of short sellers continues to resort to ridiculous and
   unscrupulous means to attempt to do damage to MiMedx. Of course their ultimate goal
   is to depress the price of our stock. However, by impersonating me in emails to our
   analysts, with comments that create insecurity relative to our Company’s performance
   or my ethics and integrity, is reprehensible and unlawful. We have also seen other
   indications of unlawful activity.” (Id.) (collectively, “Statement 5.”)

6. On or about October 27, 2017, on a public call with investors, Petit described the
   activities of those “entities that are involved in this unlawful short selling activity” as
   “illegal.” (Compl. ¶ 20) (“Statement 6.”)

7. On November 10, 2017, an article by Linette Lopez was published in Business Insider
   about MiMedx entitled “The so-called Trump of Georgia is on a wild crusade against
   Wall Street short sellers.” (Compl. ¶ 21.) On November 14, 2017, in a publicly-posted
   letter, Petit responded to the article by stating: “MiMedx filed lawsuits in order to find
   legal relief and obtain damages for false and defamatory statements made by certain
   entities acting as shills for short-sellers illegally attempting to manipulate MiMedx
   stock.” (Compl. ¶ 22.) Petit also stated that “[the short sellers, including Sparrow] are
   wrong when the basis of their short sell thesis is founded on false and fraudulent
   information and meritless claims. In fact, that is against the law.” (Compl. ¶ 22)
   (collectively, “Statement 7.”)

8. On or about November 30, 2017, Petit stated in a public conference in New York that
   “short sellers” are engaged in “illegal” behavior. Further, Petit identified the short
   sellers to whom he was referring as those who MiMedx was going “down the civil path
   with.” (Compl. ¶ 23) (“Statement 8.”)

9. On or about November 30, 2017, Petit wrote a letter to the SEC, which MiMedx
   published on its website on a page for “short selling commentary.” In the letter, Petit
   described Aurelius Value as a “shill” engaged in “recent illegal short selling.” (Compl. ¶
   24.) He further stated:

   “I realize that ordinary people do not understand just how corrupt dishonest persons
   can become. Real truthful facts do not mean anything to individuals who have their
   own agenda. . . . This has become a classic case . . . of what fraudulent stock
   manipulation really involves. . . . [T]hese particular illegal short sellers apparently do not
   care about credible sources for their information.” (Compl. ¶ 24) (collectively,
   “Statement 9.”)
                                              5
       Case 1:18-cv-04921-PGG-KHP Document 84 Filed 12/14/18 Page 6 of 25




   10. On or about December 13, 2017, Petit referred to “illegal short selling activities” in a
       public conference call with investors. (Compl. ¶ 25) (“Statement 10.”)

   11. On or about January 18, 2018, Petit referred to short sellers “using illegal techniques” in
       a conference call with investors. (Compl. ¶ 26) (“Statement 11.”)

   12. Sometime in February 2018, MiMedx posted a rebuttal of claims made by Aurelius Value
       on its website, suggesting criminal and illegal activity. (Compl. ¶ 27) (“Statement 12.”)

        Sparrow asserts that the John Doe Defendants operating as @nascardrivers69,

@webchicklet, @captkevinrogers, @atlantadoctors, @CE_breakingnews and

californiaexaminer.net said the following on Twitter and in an internet article:

   13. A specific hedge fund paid Aurelius Value and Viceroy Research to spread negative
       information in order to depress MiMedx’s stock price. Aurelius is “a common criminal
       that [created] a website and attacked good companies on behalf of the highest bidder
       all so they can make more money.” (Compl. ¶ 29) (collectively, “Statement 13.”)

   14. “Sparrow fund henchmen made up lies to TRY to get your $10 puts in the money.”
       (Compl. ¶ 30) (“Statement 14.”)

   15. “[i]t seems Sparrow/aka Aurelius Value got their lies published…” in response to content
       shared by Aurelius Value discussing allegedly fraudulent behavior by MiMedx. (Compl.
       ¶ 31) (“Statement 15.”)

   16. “[O]h oh Sparrow is going to throw you under the bus for creating ineffective lies about
       $mdxg,” in response to comments by an anonymous blogger. (Compl. ¶ 32)
       (“Statement 16.”)

   17. @atlantadoctors tweeted incorrectly that lead counsel for Sparrow had withdrawn their
       representation of Sparrow. (Compl. ¶37) (“Statement 17.”)

        Sparrow claims that the anonymous John Does are working in concert with MiMedx to

damage Sparrow’s business reputation. The factual bases for the alleged conspiracy are that:

   •    “Concurrent with the filing of MiMedx’s complaint, a group of anonymous bloggers
        began simultaneously tweeting and posting content clearly designed to promote
        MiMedx stock while simultaneously disparaging Sparrow and ‘criminal short sellers.’”
                                                6
        Case 1:18-cv-04921-PGG-KHP Document 84 Filed 12/14/18 Page 7 of 25



    •    One of the John Does, @nascardrivers69, tweeted about the private employment
         history of a former MiMedx employee and whistleblower.
    •    @atlantadoctors “was set up with the primary goal of promoting MiMedx’s stock.”
    •    @atlantadoctors claimed that lead counsel for Sparrow had withdrawn the day after
         “counsel for Sparrow called counsel for MiMedx to present evidence of additional
         improper litigation tactics on the part of MiMedx.”
    •    @atlantadoctors changed the privacy settings of its account after counsel for Sparrow
         alerted counsel for MiMedx of Sparrow’s belief that MiMedx was “orchestrating a social
         media campaign to tarnish Sparrow’s reputation.”

         (Compl. ¶¶ 28, 33-37.)

                                          LEGAL STANDARD

         Federal Rule of Civil Procedure 12(b)(6) (“Rule 12(b)(6)”) governs dismissal of lawsuits

for failure to state a claim upon which relief can be granted. When considering a Rule 12(b)(6)

motion, a court must accept as true the well-pleaded factual allegations set forth in the

complaint and draw all reasonable inferences in favor of the non-moving party. See Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555-56 (2007). To survive a motion to dismiss, a complaint

must “plead sufficient factual matter . . . to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555). The complaint

must make more than “[t]hreadbare recitals of the elements of a cause of action, supported by

mere conclusory statements. . . .” Iqbal, 556 U.S. at 679. If well-pleaded factual allegations

exist, the court must then determine whether they plausibly give rise to an entitlement to

relief. Id.

         A federal court sitting in diversity applies the choice of law rules of the forum state,

which in this case is New York. See Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496,

(1941). The parties' briefs assume that New York law controls here, and such implied consent is

                                                    7
       Case 1:18-cv-04921-PGG-KHP Document 84 Filed 12/14/18 Page 8 of 25



 sufficient to find that New York law governs. Krumme v. WestPoint Stevens Inc., 238 F.3d 133,

 138 (2d Cir. 2000). Accordingly, this Court applies New York substantive law to the claims of

 defamation and civil conspiracy to defame.

        Federal Rule of Civil Procedure 12(b)(2) governs dismissal of lawsuits for failure to

 establish personal jurisdiction. “A plaintiff bears the burden of demonstrating personal

 jurisdiction over a person or entity against whom it seeks to bring suit.” Troma Entm’t, Inc. v.

 Centennial Pictures Inc., 729 F.3d 215, 217 (2d Cir. 2013) (internal citations omitted). To survive

 a motion to dismiss for lack of personal jurisdiction, a plaintiff must “make a prima facie

 showing that jurisdiction exists.” Thomas v. Ashcroft, 470 F.3d 491, 495 (2d Cir. 2006).

                                              ANALYSIS

I.   MiMedx and Petit’s Motion to Dismiss

        MiMedix and Petit’s motion to dismiss argues that Sparrow fails to state a claim for

 defamation and for civil conspiracy to defame. (Doc. No. 45.)

        A. Defamation Claim

                  1.    Elements of a Defamation Claim

        To state a claim for defamation under New York law, the plaintiff must allege the

 following: (1) a false defamatory statement of fact of and concerning the plaintiff, (2) published

 to a third party, (3) made with the applicable level of fault, (4) causing injury, and (5) not

 protected by privilege. In Touch Concepts, Inc. v. Cellco Partnership, 949 F. Supp. 2d 447, 484

 (S.D.N.Y. 2013) (citing Dillon v. City of New York, 261 A.D.2d 34, 38 (1st Dep’t 1999)). Where a

 claim of defamation is made against a public figure, the plaintiff also must show that the

                                                   8
      Case 1:18-cv-04921-PGG-KHP Document 84 Filed 12/14/18 Page 9 of 25



alleged defamatory statement was made with “actual malice.” See Curtis Publ’g Co. v. Butts,

388 U.S. 130, 161 (1967); New York Times Co. v. Sullivan, 376 U.S. 254, 279-80 (1964).

                       a. First Element: False Defamatory Statement of Fact of and
                          Concerning Plaintiff

       With regard to the first element – a false defamatory statement of fact of and

concerning plaintiff – actionable statements are statements of fact that “tend[ ] to expose a

person to hatred, contempt or aversion, or to induce an evil or unsavory opinion of [the person]

in the minds of a substantial number in the community.” Levin v. McPhee, 119 F.3d 189, 195

(2d Cir. 1997) (quoting Tracy v. Newsday, Inc., 5 N.Y.2d 134, 136, (1959)). Further, “it is

essential in making out a prima face case in [defamation] to prove that the matter is published

of and concerning the plaintiff.” Julian v. Am. Business Consultants, Inc., 2 N.Y.2d 1, 17 (1956)

(emphasis in original); see also Kirch v. Liberty Media Corp., 449 F.3d 388, 398 (2d Cir.2006).

Although this is an issue of fact generally decided by the jury, the Court may dismiss an action

pursuant to Rule 12(b)(6) as a matter of law where the statements “are incapable of supporting

a jury’s finding that the allegedly libelous statements refer to a plaintiff.” Diaz v. NBC Universal,

Inc., 546 F. Supp. 2d 337, 343 (S.D.N.Y. 2008) (quoting Church of Scientology Int’l v. Time

Warner, Inc., 806 F. Supp. 1157, 1160 (S.D.N.Y. 1992)). To do this, “[t]he Court must determine

whether, upon reading the statements, it would be clear that the plaintiff was the target of the

allegedly libelous statement to those who know him or her.” Chau v. Lewis, 935 F.Supp. 2d 644,

663 (S.D.N.Y. 2013).




                                                  9
     Case 1:18-cv-04921-PGG-KHP Document 84 Filed 12/14/18 Page 10 of 25



       “Under the group libel doctrine, a plaintiff’s claim is insufficient if the allegedly

defamatory statement referenced the plaintiff solely as a member of a group.” Church of

Scientology Int’l, 806 F.Supp. at 1160 (citing New York Times Co., 376 U.S. 254); Diaz, 536 F.

Supp. 2d at 3343.

                       b. Fifth Element: Statements Protected by Privilege

                             i.    Absolute Privilege

       New York law accords absolute immunity to statements made in the “context of a legal

proceeding . . . if, by any view or under any circumstances, they are pertinent to the litigation.”

O’Brien v. Alexander, 898 F. Supp. 162, 171 (S.D.N.Y. 1995) (quoting Grasso v. Mathew, 564

N.Y.S.2d 576, 578 (3d Dep’t 1991), appeal dismissed, 77 N.Y.2d 940 (1991)). This privilege

covers statements made in pleadings and in court, as well as statements made in the course of

a litigation, such as statements by attorneys to subpoenaed witnesses and parties, during

settlement discussions, or statements to news reporters that quote from, and restate,

allegations in a complaint. Id. at 171 (collecting cases). “Likewise, under New York law,

statements made to governmental authorities, such as the SEC, are accorded an absolute

privilege “where they are made as part of or preliminary to a judicial or quasi-judicial

proceeding.” Fischkoff v. Iovance Biotherapeutics, Inc., No. 17-cv-5041 (GWG), 2018 WL

5074659, at *3-5 (S.D.N.Y. Oct. 17, 2018) (internal citations and quotation marks omitted); see

also Able Energy, Inc. v. Marcum & Kliegman LLP, 893 N.Y.S.2d 36, 37 (1st Dep’t 2010)

(statements made to SEC that could be used in a quasi-judicial proceeding are absolutely




                                                 10
     Case 1:18-cv-04921-PGG-KHP Document 84 Filed 12/14/18 Page 11 of 25



privileged).

                            ii.   Qualified Privilege

       Statements made outside of judicial proceedings are subject to a qualified privilege to

the extent that they simply provide fair and true reporting on such proceedings under New York

Civil Rights Law Section 74 (“Section 74”). N.Y. Civ. Rts. Law § 74 (“A civil action cannot be

maintained against any person, firm or corporation, for the publication of a fair and true report

of any judicial proceeding. . . .”). The New York Court of Appeals has explained that Section 74’s

qualified privilege applies to out-of-court reports or statements about a judicial proceeding that

are a “substantially accurate” description of the judicial proceeding. See Holy Spirit Ass’n for

Unification of World Christianity v. New York Times Co., 49 N.Y.2d 63, 67 (1979); see also Lacher

v. Engel, 33 A.D.3d 10, 17 (1st Dep’t 2006); Karedes v. Ackerley Grp., 423 F.3d 107, 119-20 (2d

Cir. 2005).

       The exact words in a pleading need not be given if the substance of the statement is

substantially the same and does not “suggest more serious conduct than that actually

suggested in the official proceeding.” Lan Sang v. Ming Hai, 951 F. Supp.2d 504, 521 (S.D.N.Y.

2013) (internal citations omitted); see also Southridge Capital Mgmt., LLC v. Lowry, No. 01-cv-

4880 (RO), 2003 WL 68041, at *2 (S.D.N.Y. 2013).

       However, Section 74 does not protect statements or communications concerning a

“maliciously institute[d]” judicial proceeding. Williams v. Williams, 23 N.Y.2d 592, 599 (1969)

(“[I]t was never the intention of the Legislature in enacting [S]ection 74 to allow any person to

maliciously institute a judicial proceeding alleging false and defamatory charges, and to then

                                                11
     Case 1:18-cv-04921-PGG-KHP Document 84 Filed 12/14/18 Page 12 of 25



circulate a press release or other communication based thereon and escape liability by invoking

the statute.”).

                        c. Actual Malice and the Limited Purpose Public Figure Doctrine

        Where a plaintiff in a defamation suit is a public figure, the plaintiff must plead that the

defendants made the allegedly defamatory statements with “actual malice,” meaning, that the

defendants acted “with knowledge that [the statement] was false or with reckless disregard of

whether it was false or not.” New York Times Co., 376 U.S. at 279-80. The actual malice

requirement also applies to statements made about “limited-purpose public figures.” Lerman

v. Flynt Distrib. Co., Inc., 745 F.2d 123, 136-37 (2d Cir. 1984). A limited purpose public figure is

one who has: “(1) successfully invited public attention to [its] views in an effort to influence

others prior to the incident that is the subject of litigation; (2) voluntarily injected [itself] into a

public controversy related to the subject of the litigation; (3) assumed a position of prominence

in the public controversy; and (4) maintained regular and continuing access to the media. Id.

                  2.    Application of Legal Standards to Sparrow’s Defamation Claims

        Defendants argue that the defamation claim should be dismissed because (1) the

statements made were not “of and concerning” Sparrow; (2) the statements attributable to

MiMedx and the statements made by Petit are subject to an absolute or qualified privilege

because they all were made in the context of, and concerned, the MiMedix Action; and (3)

Sparrow is a limited-purpose public figure who must – but fails to – show that the statements

were made with “actual malice.” The Court addresses each of these arguments in turn below.




                                                   12
     Case 1:18-cv-04921-PGG-KHP Document 84 Filed 12/14/18 Page 13 of 25



                       a. Whether the Alleged Defamatory Statements are “Of and
                          Concerning” Sparrow

       As explained above, to withstand a motion to dismiss, Plaintiff has the burden of proving

that an allegedly defamatory statement is “published of and concerning the [P]laintiff.” Julian,

2 N.Y.2d at 17; Kirch, 449 F.3d 388 at 398. In analyzing whether a statement is “of and

concerning” Plaintiff, this Court shall consider whether, after reading the statement, the reader

could think that Plaintiff was the target of the statement. See Anyanwu v. Columbia Broad Sys.

Inc., 887 F. Supp. 690, 692 (S.D.N.Y. 1995).

       The assertions in Statements 5, 6, 8, 10, and 11 do not satisfy the “of and concerning”

element of a defamation claim because they refer to unidentified short sellers as a group and

are not sufficiently particular to differentiate the unidentified “short sellers” from Sparrow

specifically. There is no way for a reasonable reader to view Defendants’ alleged statements

regarding unlawful activity by “short sellers” as pertaining specifically to Sparrow, and

therefore, Plaintiff’s claim falls short under the group libel doctrine. Thus, any defamation

claim based on these Statements fails as a matter of law.

       However, Statements 4, 9, and 12 specifically mention Aurelius Value, the “anonymous”

blogger. Sparrow has, and continues to, vehemently deny that it is Aurelius Value. But MiMedx

identified Sparrow as Aurelius Value in the MiMedx Action. See MiMedx Action, ECF 1

(identifying Sparrow as “Sparrow Fund Management LP a/k/a ‘Aurelius Value’ (‘Sparrow’ or

‘Aurelius’)”). In the complaint in the MiMedx Action, MiMedx pled that, “under the pseudonym

‘Aurelius Value,’ [Sparrow’s] principals and/or employees are engaged in the



                                                13
     Case 1:18-cv-04921-PGG-KHP Document 84 Filed 12/14/18 Page 14 of 25



publishing of supposed ‘research’ about publicly -traded companies on its website,

http://aureliusvalue.com/.” Id. ¶ 15. It also pled that “[u]pon information and belief, Aurelius

Value is actually one or more of Sparrow’s partners or employees, posting under a pseudonym

for the benefit of themselves and/or Sparrow.” Id. ¶ 36. The Court’s role in the present

motions to dismiss is not to uncover the mystery of Aurelius Value’s identity. Instead, the

Court’s inquiry is to determine whether Sparrow has shown that readers, in light of the

surrounding circumstances, could understand that the Statements concerning Aurelius Value

are referring to Sparrow. See Wexler, 2018 WL 1626346, at *8; see also Daytree at Cortland

Square Inc. v. Walsh, 332 F. Supp. 3d 610, 629 (E.D.N.Y. 2018) (“The test in this circuit is

whether the libel designates the plaintiff in such a way as to let those who knew the plaintiff

understand that he was the person meant. It is not necessary that all the world should

understand the libel.”) (internal citations omitted). Based on the circumstances – most

importantly, that Defendants themselves have previously argued that Aurelius Value is “actually

one or more of Sparrow’s partners or employees” posting for Sparrow’s “benefit”– this Court

concludes, based on the information pled in the Complaint, that a reader could understand that

Defendants were referring to Sparrow when they made the Statements about Aurelius Value.

Accordingly, Sparrow has sufficiently pled that Statements 4, 9, and 12 are “of and concerning”

Sparrow.

       Thus, Statements 5, 6, 8, 10, and 11 are not actionable because Plaintiff failed to plead

that the Statements are “of and concerning” Plaintiff, while Statements 4, 9, and 12 are

sufficient to withstand a motion to dismiss.

                                                 14
     Case 1:18-cv-04921-PGG-KHP Document 84 Filed 12/14/18 Page 15 of 25



                          b. Whether the Alleged Defamatory Statements are Privileged

        Statement 1 contains statements made in MiMedx’s pleadings in the MiMedx Action.

These statements are protected by the absolute litigation privilege because they were made

within a judicial proceeding. O’Brien, 898 F. Supp. at 171. Statement 2 is protected by the

qualified statutory privilege under Section 74 because it merely discloses the existence of the

MiMedx Action to the SEC and identifies Sparrow as a defendant in the litigation without

suggesting more serious conduct than that which was actually plead in the MiMedx Action.2

        Likewise, Statement 3, made by Petit, is protected by the qualified statutory privilege

under Section 74. Statement 3 concerns the press release issued by MiMedx on the day it filed

the MiMedx Action and simply summarizes the allegations in that action. Petit’s statement

begins with the language “we contend” and then is followed by the assertion that the

Defendants (which included Sparrow) knowingly disseminated false statements in order to

drive down MiMedx’s stock price, thereby profiting from their short position in the company.

The language in Statement 3 tracks the allegations made in the complaint in the MiMedx Action

about Sparrow/Aurelius Value and their alleged co-conspirators. For example, in that

complaint, MiMedx alleged that Sparrow “maliciously disseminated materially false, misleading

and defamatory statements about MiMedx and its employees to shareholders and the investing

public, intending to fraudulently manipulate the market for MiMedx’s stock and to allow

Defendants to reap enormous profits from the resulting price decline.” See MiMedx Action,


2
 Defendants argue that Statement 2 is protected by an absolute privilege because it was made to the SEC. The
Court declines to reach the question of whether Statement 2 is protected by an absolute privilege because
Defendants do not provide sufficient information from which the Court could conclude that the Statement was
made to the SEC under circumstances that afford it an absolute privilege. See Fischkoff, 2018 WL 5074659, at *3-5.
                                                       15
      Case 1:18-cv-04921-PGG-KHP Document 84 Filed 12/14/18 Page 16 of 25



ECF 1 ¶¶ 1, 85. Petit’s assertion in Statement 3 that Sparrow “purposely omitted facts or

context favorable to MiMedx” and “refused to do any informational and fact-finding due

diligence, but just published any information that supported their conspired short thesis” also

tracks allegations made in the complaint in the MiMedx Action. See id. ¶¶ 41, 77. Statement 3

therefore is a substantially accurate summary of the allegations in the complaint in the MiMedx

Action and does not suggest more serious conduct than that which was actually pled.

          Similarly, Statement 7, made by Petit, explicitly refers to the MiMedx Action,

substantially tracks the allegations in the complaint in the MiMedx Action, and was made in

response to questions from a reporter inquiring about the MiMedx Action. Petit’s comments

merely state that MiMedx filed the lawsuit to obtain legal relief for defamatory statements

made by short-sellers who were attempting to manipulate MiMedx’s stock, which is a fair and

accurate summary of the MiMedx Action. Thus, Statement 7 is protected by Section 74.3

Finally, the Court notes that nowhere in the Complaint does Sparrow allege that Statements 2,

3, and 7 were not “fair and true reports” of the allegations made by MiMedx in the MiMedx

Action.

          In sum, Statement 1 is protected by the absolute privilege applicable to statements

made in a legal proceeding. Statements 2, 3, and 7 are protected by the qualified privilege

under Section 74. These Statements, therefore, are not actionable.



3
 The Court also questions whether Sparrow has shown that Statement 7 is “of and concerning” Sparrow. The
article itself references Sparrow and Aurelius Value, however, Petit’s statement in response to the article refers to
the short sellers as a group. Sparrow puts its name, Sparrow, in brackets, in the middle of Petit’s quoted language,
but the Court does not find this sufficient to show that Petit actually mentioned Sparrow. Nevertheless, the Court
need not decide whether Statement 7 is “of and concerning” Sparrow because it is privileged under Section 74.
                                                         16
     Case 1:18-cv-04921-PGG-KHP Document 84 Filed 12/14/18 Page 17 of 25



                 3.   Whether Sparrow is a Limited Purpose Public Figure

       The parties also dispute whether Sparrow is a limited purpose public figure such that

any defamatory statements must have been made with “actual malice” to be actionable.

Defendants have the burden to show that Sparrow is a limited purpose public figure. See

Lerman, 745 F.2d at 136. Defendants argue that Sparrow is a limited purpose public figure

because one of Sparrow’s principals, Nathan Koppikar, is “the notorious short seller ‘The

Friendly Bear.” According to MiMedx, Koppikar’s postings as “Friendly Bear” on Seeking Alpha,

a website on which various users post content related to publicly-traded companies, somehow

render Sparrow a limited purpose public figure. This argument fails for a few reasons. First,

Koppikar’s name does not appear on Friendly Bear’s posts, so the Court is not convinced that

Koppikar even made the statements at issue. Second, even assuming Koppikar made the

statements, MiMedx fails to show that Koppikar’s statements may be attributed to Sparrow.

There is no evidence that these comments were made on behalf of Sparrow, as Friendly Bear’s

posts do not state that they reflect Sparrow’s views. Thus, even if Koppikar did make the

statements, the statements still cannot be attributed to Sparrow without any evidence showing

that Koppikar was acting within the scope of his employment when he made the statements.

See Garrison v. Toshiba Bus. Sol. (USA) Inc., 907 F. Supp. 2d 301, 309 (E.D.N.Y. 2012). Thus,

Defendants have not shown that Sparrow has “voluntarily injected [itself] into a public

controversy” and “successfully invited public attention to [its] views” through Friendly Bear’s

posts. Lerman, 745 F.2d at 136. Accordingly, Defendants’ argument that Sparrow is a limited

purpose public figure that was required to plead actual malice fails.

                                               17
     Case 1:18-cv-04921-PGG-KHP Document 84 Filed 12/14/18 Page 18 of 25



       In sum, this Court recommends that MiMedx and Petit’s motion to dismiss Sparrow’s

defamation claim be granted as to Statements 1, 2, 3, 5, 6, 7, 8, 10, and 11 and denied as to

Statements 4, 9, and 12.

       B. Civil Conspiracy Claim

       Sparrow also alleges that all Defendants (including the John Doe Defendants) conspired

to defame Sparrow. (Compl. ¶¶ 57-64.) Under New York law, civil conspiracy to defame is only

actionable where there is an underlying claim of defamation that is actionable. See LaPorte

v.Greenwich House, No. 09-cv-6645 (NRB), 2010 WL 1779342, at *8 (S.D.N.Y. Apr. 26, 2010); see

also Rivera v. Greenberg, 663 N.Y.S.2d 628, 629 (2d Dep’t 1997). Here, this Court has

recommended denying Defendants’ motion to dismiss Sparrow’s defamation claim as to three

of the Statements. Accordingly, the Court will address the sufficiency of Sparrow’s civil

conspiracy to defame claim.

       To plead civil conspiracy, Sparrow must demonstrate the underlying tort of defamation,

plus: (1) an agreement between two or more parties; (2) an overt act in furtherance of the

agreement; (3) the parties’ intentional participation in the furtherance of a plan or purpose;

and (4) resulting damage or injury. Treppel v. Biovail Corp., No. 03-cv-3002 (PKL), 2005 WL

2086339, at *5 (S.D.N.Y. Aug. 30, 2005). Sparrow asks the Court to infer a conspiracy between

the Defendants based on the sheer timing of statements made by the John Doe Defendants.

For example, Sparrow alleges that the John Doe Defendants began to simultaneously tweet and

post content “clearly designed to promote MiMedx stock while simultaneously disparaging

Sparrow” around the time that the MiMedx Action was commenced. (Compl. ¶ 28.) Further,

                                               18
     Case 1:18-cv-04921-PGG-KHP Document 84 Filed 12/14/18 Page 19 of 25



Sparrow alleges that a disparaging and incorrect tweet about Sparrow’s lead counsel

withdrawing their representation of Sparrow came one business day prior to a communication

from Sparrow’s counsel to MiMedx about purported “improper litigation tactics.” (Id. ¶ 37.)

However, Sparrow has not pled any facts showing that the Defendants agreed to participate in

a conspiracy. Treppel, 2005 WL 2086339, at *6; see also Doe v. White Plains Hosp. Med. Ctr.,

No. 10-cv-5405 (GBD), 2011 WL 2899174, at *4 (S.D.N.Y. July 8, 2011) (dismissing conspiracy to

defame claim where plaintiff “has not asserted any facts to support the conclusion that there

was a corrupt agreement between the [d]efendants”). Nowhere in the Complaint does

Sparrow plead that the Defendants entered into an agreement to defame Sparrow, or any

agreement at all. Thus, there are no facts that allow this Court to draw a reasonable inference

that Defendants agreed with each other to publish knowingly false statements about Sparrow.

Thus, Sparrow’s claim for conspiracy to defame should be dismissed.

       C. Sparrow’s Request for Leave to Amend

       Finally, Sparrow requests leave to amend its Complaint in the event that the Court

dismisses the Complaint. Leave to amend should be freely granted but may be denied “if there

is a good reason for it, such as futility, bad faith, undue delay, or undue prejudice to the

opposing party.” Jin v. Metro Life Ins. Co., 310 F.3d 84, 101 (2d Cir. 2002) (internal citations

omitted); see also Fed. R. Civ. P. 15(a)(2). “[I]t is often appropriate for a district court, when

granting a motion to dismiss for failure to state a claim, to give the plaintiff leave to file an

amended complaint.” Van Buskirk v. New York Times Co., 325 F.3d 87, 91 (2d Cir. 2003) (citing

Branum v. Clark, 927 F.3d 698, 705 (2d Cir. 1991)). Defendants have not pointed to any

                                                  19
       Case 1:18-cv-04921-PGG-KHP Document 84 Filed 12/14/18 Page 20 of 25



  compelling reason why leave to amend should be denied. Moreover, it is not clear that any

  amendment would be futile. Accordingly, this Court recommends granting Sparrow leave to file

  an amended complaint.

II.   Petit’s Motion to Dismiss for Lack of Personal Jurisdiction

          A.      Legal Standard

           As noted above, it is the Plaintiff’s burden to demonstrate personal jurisdiction. Troma

  Entm’t, Inc., 729 F.3d at 217. Where, as here, a case is premised on diversity jurisdiction, the

  Court looks to the long-arm statute of the forum state to assess personal jurisdiction. Bensusan

  Rest. Corp. v. King, 126 F.3d 25, 27 (2d Cir. 1997).

           There are two ways of obtaining personal jurisdiction over an out-of-state defendant:

  general or specific jurisdiction. Only a limited set of affiliations with a state will render an out-

  of-state defendant subject to all-purpose general personal jurisdiction within the state.

  Ramgoolie v. Ramgoolie, No. 16-CV-3345 (VEC)(SN), 2017 WL 9565534, at *3 (S.D.N.Y. May 31,

  2017), adopted by, 2017 WL 3575853 (S.D.N.Y. Aug. 18, 2017) (citing Daimler AG v. Bauman,

  571 U.S. 117 (2014)). The Supreme Court has held that general personal jurisdiction is

  determined based on domicile if the individual has not consented to the court’s jurisdiction.

  Daimler, 571 U.S. at 137. Even “an individual’s ‘engage[ment] in a substantial, continuous, and

  systematic course of business is alone insufficient to render it at home in a forum.’” Reich v.

  Lopez, 38 F. Supp. 3d 436, 457 (S.D.N.Y. 2014) (emphasis added) (quoting Daimler, 571 U.S. at

  138).




                                                    20
     Case 1:18-cv-04921-PGG-KHP Document 84 Filed 12/14/18 Page 21 of 25



       New York’s long-arm statute permits the exercise of specific personal jurisdiction over

an out-of-state defendant where the defendant “transacts any business within the state or

contracts anywhere to supply goods or services in the state.” C.P.L.R. § 302(a)(1). In order to

demonstrate that an out-of-state defendant is “transact[ing] any business” within the meaning

of C.P.L.R. § 302(a)(1), “there must have been some purposeful activities within the state that

would justify bringing the nondomiciliary defendant before the New York courts.” SPCA of

Upstate N.Y., Inc. v. Am. Working Collie Ass’n, 18 N.Y.3d 400, 403 (2012). Moreover, there must

be “some articulable nexus between the business transacted and the cause of action sued

upon,” which, here, is defamation. Id.; see also Best Van Lines, Inc. v. Walker, 490 F.3d 239, 248

(2d Cir. 2007) (“New York courts do not interpret ‘transact[ing] business’ to include mere

defamatory utterances sent into the state . . . New York courts construe ‘transacts any business

within the state’ more narrowly in defamation cases than they do in the context of other sorts

of litigation.”). Posting a statement on a website viewable by New Yorkers is insufficient to

confer jurisdiction for a defamation claim under the long-arm statute. Best Van Lines, 490 F.3d

at 253. Likewise, when New York-based commercial activities are not taken “in order to”

generate the alleged defamatory statements, the long-arm statute does not confer personal

jurisdiction. See Fischer v. Stiglitz, 15-cv-6266 (AJN), 2016 WL 3223627, at *7 (S.D.N.Y. June 8,

2016) (holding that a “defendant must engage in the relevant New York-based activity with the

intent to create the allegedly defamatory work for jurisdiction to lie under C.P.L.R. § 302(a)(1).”)

(emphasis in original).




                                                21
     Case 1:18-cv-04921-PGG-KHP Document 84 Filed 12/14/18 Page 22 of 25



     B.        Application of Legal Standard

       Sparrow has failed to make a prima facie showing that personal jurisdiction exists over

Petit. Turning first to general jurisdiction, Sparrow has not pled that Petit is domiciled in New

York; rather, it admits that he resides in Georgia. (Compl. ¶ 3.) Likewise, Sparrow has not pled

that Petit was served in New York or otherwise consented to jurisdiction here. Sparrow’s

allegations that Petit transacted business in or regularly traveled to New York are not sufficient

to plead general personal jurisdiction. See Reich, 38 F. Supp. 3d at 457. Indeed, in its

opposition to Petit’s motion to dismiss, Sparrow did not contest the lack of general jurisdiction.

Thus, this Court does not have general jurisdiction over Petit.

       Sparrow also has failed to demonstrate that the Court has specific personal jurisdiction

over Petit. Sparrow fails to plead facts supporting a sufficient connection between its

underlying defamation and civil conspiracy to defame claims and any actionable New York

business “transaction” by Petit. See SPCA, 18 N.Y.3d at 403. Sparrow does not identify any

actions that Petit took in New York in his personal capacity that were taken for the purpose of

defaming Sparrow. The actions it points to do not suffice. Specifically, the filing of a lawsuit by

MiMedx in New York is not sufficient, even if Petit was the CEO of the company at the time.

See AMPA Ltd. v. Kentfield Capital LLC, No. 00-cv-0508 (NRB), 2001 WL 204198, at *2 n.5

(S.D.N.Y. Mar. 1, 2001) (“There is no support for the proposition that filing an action on behalf

of a corporation in and of itself subjects the individual directors of that corporation to personal

jurisdiction in New York without regard to the directors’ own contacts with the forum.”).

Sparrow’s allegations that Petit conducts regular business in New York and has a consistent

                                                22
             Case 1:18-cv-04921-PGG-KHP Document 84 Filed 12/14/18 Page 23 of 25



       presence here are insufficient because – even if true – Sparrow does not demonstrate that

       Petit’s business and presence in New York has a direct relation to the alleged defamation. See

       Fischer, 2016 WL 3223627, at *7. Moreover, the fact that Statement 8 was made when Petit

       was in New York on company business is insufficient because Sparrow does not plead any nexus

       between the allegedly defamatory statement and Petit’s transactions in New York. Best Van

       Lines, Inc., 490 F.3d at 248 (“[T]he act of uttering a defamation, no matter how loudly, is not a

       transaction of business that may provide the foundation for personal jurisdiction”). Further,

       that the allegedly defamatory statements made by Petit were posted online, made generally to

       the investing public, and included in press releases is not sufficient because, again, Sparrow

       pleads no facts showing a direct relation between any of the allegedly defamatory statements

       and Petit’s business transactions in New York. See id. at 253.

                Accordingly, this Court recommends granting Petit’s motion to dismiss because Sparrow

       has failed to meet its burden to make a prima facie showing that the Court has personal

       jurisdiction over Petit in this action.4

III.       Sparrow’s Motions for Expedited Discovery as to the Identity of the John Doe Defendants

                Sparrow asserts claims of defamation and civil conspiracy to defame against the John

       Doe Defendants. The John Doe Defendants are not represented, and Sparrow does not know

       the identity of the John Doe Defendants. Sparrow has therefore filed two motions for

       expedited discovery on an emergency basis. (Doc. Nos. 15, 24.) In its first motion, Sparrow



       4
        This Court recommends denying Sparrow’s request for limited jurisdictional discovery to “achieve certainty” on
       whether the Court has personal jurisdiction over Petit because Sparrow has not shown that discovery is likely to
       produce the facts needed to establish jurisdiction over Petit. See Haber v. U.S., 823 F.3d 746, 753 (2d Cir. 2016).
                                                                23
      Case 1:18-cv-04921-PGG-KHP Document 84 Filed 12/14/18 Page 24 of 25



seeks expedited discovery from Tedra Desue, Kevin Rogers, and CG Capital in order to learn the

identities of the anonymous John Does, effectuate timely service of process on the John Does,

and prevent the destruction of evidence. In its second motion, Sparrow seeks expedited

discovery from an individual named Blair Perot to prevent destruction of evidence.

        Generally, parties “may not seek discovery from any source before the parties have

conferred as required by Rule 26(f)” of the Federal Rules of Civil Procedure. Fed. R. Civ. P.

26(d)(1). However, courts have broad discretion to manage the discovery process and may

authorize discovery to begin earlier. See id. In this District, courts apply a “flexible standard of

reasonableness and good cause” to determine whether expedited discovery is appropriate.

Digital Sin Inc. v. Does 1-176, 279 F.R.D. 239, 241 (S.D.N.Y. 2012) (quoting Ayyash v. Bank Al–

Madina, 233 F.R.D. 325, 326-27 (S.D.N.Y. 2005)).

        This Court believes that expedited discovery is not appropriate here. Sparrow may

obtain information from MiMedx and subpoena the identified non-parties in the course of this

litigation to determine the identities of the anonymous John Does. Sparrow acknowledges as

much in its Complaint. (Compl. ¶ 38.) Further, discovery may reveal facts causing Sparrow to

elect to withdraw its claims against the John Doe defendants.5 Accordingly, this Court sees no

present good cause for expedited discovery concerning the John Doe Defendants.


5
  In particular, the Court questions whether complete diversity will exist once the John Doe Defendants are
identified, as the Complaint is devoid of any allegations setting forth the domicile of those Defendants. See Tan v.
Doe, No. 14–cv–2663 (ALC), 2014 WL 1770948, at *3 (S.D.N.Y. May 5, 2014). Moreover, it is far from clear that the
damages suffered from the anonymous tweeters would satisfy the $75,000 amount in controversy requirement.
See Van Dyke v. Partners of Debevoise & Plimpton LLP, No. 12–cv–8354 (GBD), 2013 WL 5375542, at *7 (S.D.N.Y.
Sept. 24, 2013) (dismissing complaint because of failure to plead allegations that would allow court to plausibly
infer the satisfaction of the amount in controversy requirement). It also is unclear whether personal jurisdiction
will exist against these defendants.

                                                        24
    Case 1:18-cv-04921-PGG-KHP Document 84 Filed 12/14/18 Page 25 of 25



                                          CONCLUSION

       For the reasons set forth above, this Court recommends that MiMedx and Petit’s motion

to dismiss (Doc. No. 44) be GRANTED in PART and DENIED in PART; that Petit’s motion to

dismiss (Doc. No. 46) be GRANTED. Further, Sparrow’s motions for expedited discovery on an

emergency basis (Doc. Nos. 15, 24) are DENIED without prejudice.


                                                            Respectfully submitted,


Date: December 14, 2018
      New York, New York                                    ___________________________
                                                            KATHARINE H. PARKER
                                                            United States Magistrate Judge




                                             NOTICE
The parties shall have fourteen days from the service of this Report and Recommendation to
file written objections to the Report and Recommendation, pursuant to 28 U.S.C. § 636(b)(1)
and Rule 72(b) of the Federal Rules of Civil Procedure. See also Fed. R. Civ. P. 6(a), (d) (adding
three additional days only when service is made under Fed. R. Civ. P. 5(b)(2)(C) (mail), (D)
(leaving with the clerk), or (F) (other means consented to by the parties)).

If any party files written objections to this Report and Recommendation, the opposing party
may respond to the objections within fourteen days after being served with a copy. Fed. R.
Civ. P. 72(b)(2). Such objections shall be filed with the Clerk of the Court, with courtesy
copies delivered to the chambers of the Honorable Paul G. Gardephe at the United States
Courthouse, 40 Foley Street, New York, New York 10007, and to any opposing parties. See
28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(d), 72(b). Any requests for an extension of time
for filing objections must be addressed to Judge Gardephe. The failure to file these timely
objections will result in a waiver of those objections for purposes of appeal. See 28 U.S.C. §
636(b)(1); Fed. R. Civ. P. 6(a), 6(d), 72(b); Thomas v. Arn, 474 U.S. 140 (1985).




                                               25
